Title: From Thomas Jefferson to Richard Söderström, 20 November 1793
From: Jefferson, Thomas
To: Söderström, Richard



Sir
Germantown Nov. 20. 1793.

I received last night your favor of the 16th. No particular rules have been established by the President for the conduct of Consuls with respect to prizes. In one particular case, where a prize is brought into our ports by any of the belligerent parties, and is reclaimed of the Executive, the President has hitherto permitted the Consul of the Captor to hold the prize until his determination is known. But in all cases respecting a neutral nation, their vessels are placed exactly on the same footing with our own, entitled to the same remedy from our courts of justice and the same protection from the Executive, as our own vessels in the same situation. The remedy in the courts of justice, the only one which they or our own have access to, is slower than where it lies with the Executive; but it is more complete, as damages can be given by the courts but not by the Executive.The President will gladly avail himself of any information you can at any time give him where his interference may be useful to the vessels or subjects of his Danish Majesty, the desire of the US. being to extend to the vessels and subjects of that crown, as well as to those of his Swedish majesty the same protection as is given to those of our own citizens. I have the honor to be with much respect Sir your most obedt. servt

Th: Jefferson

